Exhibit 10.1

***Text Omitted and Filed Separately

CONFIDENTIAL TREATMENT REQUESTED

UNDER 17 C.F.R. §§ 200.80(b)(4) AND 240.24b-2

AMENDMENT NUMBER 1 TO PROMOTION AND DISTRIBUTION AGREEMENT

This Amendment Number 1 to Promotion and Distribution Agreement (the
“Amendment”), effective as of May 1, 2010 (the “Amendment Effective Date”), is
between Google Inc. (“Google”) and DivX, Inc. (“Distributor”) and amends the
Promotion and Distribution Agreement, dated March 1, 2009 (the “Agreement”).
Capitalized terms not defined in this Amendment have the meanings given to those
terms in the Agreement. The parties agree as follows:

1 Google Criteria Checker and [ *** ]. Notwithstanding the fourth bullet in
Section 1.7 of the Agreement, Distributor is authorized to use an [ *** ] during
installation by the End User of the Distributor Apps regardless of whether [ ***
]. For the sake of clarity, [ *** ] (as set forth in the fourth bullet of
Section 1.7)[ *** ].

2 Miscellaneous. The parties may execute this Amendment in counterparts,
including facsimile, PDF, or other electronic copies, which taken together will
constitute one instrument. Except as expressly modified herein, the terms of the
Agreement remain in full force and effect.

IN WITNESS WHEREOF, the parties have executed this Amendment by persons duly
authorized.

 

Google: GOOGLE INC.     Customer: DIVX, INC. By:  

/s/ Nikesh Arora

    By:  

/s/ David Richter

Print Name:  

Nikesh Arora

    Print Name:  

David J. Richter

Title:  

President, Global Sales and

Business Development

    Title:  

Executive Vice President

  Google Inc.       Date:  

 

    Date:  

May 7, 2010

  May 10 2010      

 

Google Confidential    1    Execution Copy 4/26/2010       *** CONFIDENTIAL
TREATMENT REQUESTED